Case 16-02341-dd         Doc 26         Filed 10/15/20 Entered 10/15/20 09:04:00             Desc Main
                                        Document      Page 1 of 5




                      United States Bankruptcy Court
                      _______________ District Of _______________
                                                  SOUTH CAROLINA

      Evelyn Delosie Thompson                             16-02341-dd




    Community Loan Servicing, LLC                          Bayview Loan Servicing, LLC



                                                                                      21-1
                                                                               $60,993.91
     Community Loan Servicing, LLC                                             8/3/2016
     4425 Ponce De Leon Blvd., 5th Floor
     Coral Gable, FL 33146

          800-771-0299                                             800-771-0299
                                 5612                                                    5612




     Community Loan Servicing, LLC
     Attn: Cashiering Dept.
     4425 Ponce De Leon Blvd., 5th Floor
     Coral Gable, FL 33146
          800-771-0299
                                 5612




         /s/ Jesse A. P. Baker                                    10/12/2020
Case 16-02341-dd             Doc 26        Filed 10/15/20 Entered 10/15/20 09:04:00   Desc Main
                                           Document      Page 2 of 5




                                            Delaware                                         Page 1

                                                        The First State



              I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF AMENDMENT OF “BAYVIEW LOAN

     SERVICING, LLC”, CHANGING ITS NAME FROM "BAYVIEW LOAN

     SERVICING, LLC" TO "COMMUNITY LOAN SERVICING, LLC", FILED IN

     THIS OFFICE ON THE SIXTEENTH DAY OF SEPTEMBER, A.D. 2020, AT

     8:54 O`CLOCK A.M.

              AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF

     THE AFORESAID CERTIFICATE OF AMENDMENT IS THE TWENTY-EIGHTH DAY

     OF SEPTEMBER, A.D. 2020.




                                                                             Authentication:
                                                                                         Date: 09-17-20
 You may verify this certificate online at corp.delaware.gov/authver.shtml
Case 16-02341-dd   Doc 26   Filed 10/15/20 Entered 10/15/20 09:04:00   Desc Main
                            Document      Page 3 of 5
Case 16-02341-dd             Doc 26        Filed 10/15/20 Entered 10/15/20 09:04:00   Desc Main
                                           Document      Page 4 of 5




                                            Delaware                                         Page 1

                                                        The First State



              I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF AMENDMENT OF “BAYVIEW LOAN

     SERVICING, LLC”, CHANGING ITS NAME FROM "BAYVIEW LOAN

     SERVICING, LLC" TO "COMMUNITY LOAN SERVICING, LLC", FILED IN

     THIS OFFICE ON THE SIXTEENTH DAY OF SEPTEMBER, A.D. 2020, AT

     8:54 O`CLOCK A.M.

              AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF

     THE AFORESAID CERTIFICATE OF AMENDMENT IS THE TWENTY-EIGHTH DAY

     OF SEPTEMBER, A.D. 2020.




                                                                             Authentication:
                                                                                         Date: 09-17-20
 You may verify this certificate online at corp.delaware.gov/authver.shtml
Case 16-02341-dd   Doc 26   Filed 10/15/20 Entered 10/15/20 09:04:00   Desc Main
                            Document      Page 5 of 5
